               Case 5:20-cr-00372-LHK Document 52 Filed 04/28/21 Page 1 of 5




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   DANIEL PASTOR (CABN 297948)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7
             Telephone: (415) 436-6778
 8           FAX: (415) 436-7234
             Daniel.Pastor@usdoj.gov
 9
     Attorneys for United States of America
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION
14
     UNITED STATES OF AMERICA,                      )   NO. 20-CR-0372-LHK
15                                                  )
             Plaintiff,                             )   UNITED STATES’ SENTENCING
16                                                      MEMORANDUM
                                                    )
        v.
17                                                  )
                                                        Judge: Hon. Lucy H. Koh
     NICHOLAS MENDOZA HIMAN,                        )
18                                                      Sentencing Date: May 5, 2021
                                                    )
                                                        Time: 1:00 p.m.
             Defendant.                             )
19                                                  )
20                                                  )
                                                    )
21

22 I.        INTRODUCTION

23           Defendant Nicholas Mendoza Himan has informed the Court that he intends to plead guilty to

24 one count of Possession with Intent to Distribute 50 Grams or More of a Mixture or Substance

25 Containing Methamphetamine, a violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii). Himan made

26 two methamphetamine sales totaling 505.8 grams of methamphetamine to an undercover FBI agent and

27 had agreed to sell four pounds of methamphetamine on the day he was arrested. See PSR ¶¶ 11-16. The

28
                                                        1
     UNITED STATES’ SENTENCING MEMO.
     NO. 5:20-CR-0372 LHK
                 Case 5:20-cr-00372-LHK Document 52 Filed 04/28/21 Page 2 of 5




 1 FBI did not complete the third buy and instead accelerated Himan’s arrest after learning that had Himan

 2 sent text messages threatening to kill a drug associate who owed him money and reporting that he had

 3 purchased an untraceable firearm. PSR ¶ 16. 1 During Himan’s arrest, agents seized Himan’s electronic

 4 devices, a gun holster, and roughly 193.5 grams of methamphetamine as well as postal packaging and a

 5 list of names, addresses, and narcotics quantities. The postal packaging and the drug ledger suggested

 6 that Himan had been selling drugs on the Dark Net and mailing the drugs through the U.S. Postal

 7 Service. Himan waived indictment, consented to the preparation of a pre-plea Presentence Report

 8 (PSR), and requested a combined change of plea and sentencing date. In the parties’ Plea Agreement,

 9 Himan agreed that he is responsible for possessing with intent to distribute 699 grams of a mixture or

10 substance containing methamphetamine.

11 II.      SENTENCING GUIDELINES CALCULATIONS

12          As reflected in the PSR, the Sentencing Guidelines calculation for Himan’s offense is as follows:

13          a.      Base Offense Level, U.S.S.G. § 2D1.1(c)(4):                                           30

14          b.      Offense Characteristic: Safety Valve, U.S.S.G. § 2D1.1(b)(18)                         -2
15          c.      Acceptance of Responsibility, U.S.S.G. § 3E1.1:                                       -3
16          d.      Adjusted Offense Level:                                                               25
17 See PSR ¶¶ 25-34, 108. The parties reached no agreement on Mr. Himan’s criminal history category.

18 Based on the draft PSR, the government requested that the Probation Officer clarify whether Himan had
19 served 108 days in jail for the conviction in Paragraph 40. Having received that clarification, the

20 government agrees with the Probation Officer that Himan’s criminal history score is seven and that his

21 criminal history category is IV. PSR ¶ 44. Assuming a three-point reduction of acceptance of

22 responsibility and a two-point safety-valve reduction, the Guidelines range for imprisonment for offense

23 level 25 and criminal history category IV is 84 to 105 months.

24 III.     GOVERNMENT’S SENTENCING RECOMMENDATION
25          The Court must impose a sentence sufficient, but not greater than necessary, to reflect the
26

27          1
           The texts, in addition to Himan’s erratic criminal behavior in the months before his arrest, led
28 the Court to detain him. See Dkt. 38; Dkt. 44.
                                                       2
     UNITED STATES’ SENTENCING MEMO.
     NO. 5:20-CR-0372 LHK
               Case 5:20-cr-00372-LHK Document 52 Filed 04/28/21 Page 3 of 5




 1 seriousness of the offense, promote respect for the law, and provide just punishment; to afford adequate

 2 deterrence; to protect the public; and to rehabilitate the defendant. 18 U.S.C. § 3553(a)(2); United States

 3 v. Carty, 520 F.3d 984, 991 (9th Cir. 2008). The Guidelines are “the starting point and the initial

 4 benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). Although the Guidelines are not binding,

 5 they “reflect a rough approximation of sentences that might achieve section 3553(a)’s objectives.” Rita

 6 v. United States, 551 U.S. 338, 350 (2007). The government recommends an 84-month sentence as

 7 sufficient but not greater than necessary to achieve the purposes of sentencing.

 8              A. Shortly Before His Arrest, Himan Told a Drug Associate That He Purchased a Gun
                   and Planned to Kill a Drug Supplier.
 9

10          Before his arrest in this case, Himan drove almost 150 miles roundtrip to obtain an untraceable gun

11 that he planned to use to kill a drug source of supply with whom he had a dispute. Himan texted a drug

12 associate (“C.C.1”) on June 2, 2020, asking where he could purchase a “wally”—a slang term for an

13 untraceable gun. Himan told the associate that he should “get me one and read the newspaper.”

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                          3
     UNITED STATES’ SENTENCING MEMO.
     NO. 5:20-CR-0372 LHK
                 Case 5:20-cr-00372-LHK Document 52 Filed 04/28/21 Page 4 of 5




 1 The next day, Himan texted that he had traveled nearly 150 miles roundtrip, from Morgan Hill to

 2 Richmond, California, to obtain the untraceable firearm. In response to the associate’s attempts to

 3 dissuade him from doing anything rash, Himan responded: “I’m not trippin I’ll do it the smart way.”

 4

 5

 6

 7

 8

 9

10

11          B.      While in Jail, Himan Reached Out to a Witness Through an Intermediary

12          While detained at Santa Rita Jail in this case, Himan contacted a government witness through an

13 intermediary (the witness is the person Himan texted about purchasing the untraceable firearm) with the

14 message: Nick Himan says hello. Although seemingly innocuous, the FBI was alarmed by Himan’s contact

15 with the witness because the timing suggested that Himan wanted the witness to know that he believed the

16 witness was responsible for the federal charges brought against him.

17          C.      Himan’s Erratic Pattern of Criminal Behavior Prior to Arrest

18          In the second half of 2019, Himan was arrested nearly once a month. In September 2019, Himan was

19 in a car, which his companion drove into the front door of a Western Dental office, nearly striking a teenage

20 girl. On October 31, 2019, Himan was found in San Francisco in a stolen Audi, parked on the median of

21 Park Presidio Boulevard. He had 500 Xanax pills that were packaged for sale. A week later, Himan was

22 again arrested for DUI and possession of drug paraphernalia. Given these arrests and Himan’s statements

23 that he was selling methamphetamine to support his own significant drug use (see PSR ¶¶ 73, 75), the

24 government supports a recommendation that Himan be placed in the Bureau of Prisons’ Residential

25 Drug Abuse Treatment Program (RDAP). With drug treatment and supervision, Himan’s college

26 education and his decade of healthcare industry work experience provide an opportunity for him to build

27 a stable and productive life after completing his sentence.

28 \\
                                                          4
     UNITED STATES’ SENTENCING MEMO.
     NO. 5:20-CR-0372 LHK
              Case 5:20-cr-00372-LHK Document 52 Filed 04/28/21 Page 5 of 5




 1 IV.     CONCLUSION

 2         For the foregoing reasons, the government respectfully recommends that the Court sentence

 3 Himan to 84 months in custody, four years of supervised release, a $100 special assessment, and the

 4 forfeiture of $2,799 seized from him.

 5

 6 DATED: April 28, 2021                                      Respectfully submitted,

 7
                                                              STEHANIE M. HINDS
 8                                                            Acting United States Attorney
 9
                                                              /s/ Daniel Pastor
10                                                            DANIEL PASTOR
                                                              Assistant United States Attorney
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       5
     UNITED STATES’ SENTENCING MEMO.
     NO. 5:20-CR-0372 LHK
